FILED
                             NOT FOR PUBLICATION                              JAN 22 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 ERNEST LEE COX, JR.,                              No. 08-16252

               Plaintiff - Appellant,              D.C. No. 5:03-cv-03961-JW

   v.
                                                   MEMORANDUM *
 GREGORY HARRIS; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                       for the Northern District of California
                       James Ware, District Judge, Presiding

                             Submitted January 11, 2010 **


Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Ernest Lee Cox, Jr., a California state prisoner, appeals pro se from the

district court’s judgment dismissing as untimely his 42 U.S.C. § 1983 action



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JK/Research
alleging deliberate indifference to his safety. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Canatella v. Van De Kamp, 486 F.3d 1128, 1132

(9th Cir. 2007). We affirm.

       The district court properly dismissed the action as time-barred because Cox

filed suit after the applicable statute of limitations and statutory tolling period had

expired. See id. at 1132-33 (explaining that a one-year statute of limitations

applies to any cause of action that was more than one-year old as of January 1,

2003). Moreover, Cox was not eligible for equitable tolling under California’s

tolling provisions. See Cervantes v. City of San Diego, 5 F.3d 1273, 1275 (9th Cir.

1993) (setting forth applicable tolling criteria).

       Cox’s remaining contentions are unpersuasive.

       AFFIRMED.




JK/Research                                 2                                     08-16252